Citation Nr: 0631486	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  02-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service 
connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from May 1966 
to February 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 2002, January 2003, 
and August 2004, by the Hartford, Connecticut, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of whether new and material evidence has been 
received in order to reopen a claim for entitlement to 
service connection for left ear hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss is manifested by no worse than 
Level "VIII" hearing loss for VA purposes in right ear.

2.  The veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment that 
is consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2005).
2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities is warranted. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters 
dated December 2003, April 2004, June 2004, March 2006, and 
April 2006 from VA met the four notice requirements 
specified in Pelegrini.  Therefore, VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's increased rating and TDIU 
claims.  Nevertheless, the Board finds that any defect with 
respect to the timing of the notice was harmless error.  The 
content of the notice fully complied with the requirements 
of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005), and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, after the notice was provided, the claims were 
readjudicated in the April 2006 SSOC.  The veteran has been 
provided every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.  
Therefore, the Board finds no defect in notice that results 
in any prejudice to the veteran.  Moreover, the veteran has 
not shown or alleged any prejudice in the content of the 
notice concerning these issues.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
March 2006 letter from VA.  The veteran has been notified of 
all five elements of a service connection claim, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's 
available service medical records, VA treatment records, and 
private treatment records have been obtained and associated 
with the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the Board notes that numerous VA 
examinations were obtained concerning the veteran's service-
connected disabilities.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance 
to the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2005).



The Merits of the Claims

Right Ear Hearing Loss

In a March 2002 rating decision, the RO continued the 
previously assigned noncompensable (zero percent) disability 
evaluation.  The veteran has appealed that determination.  

The Court has specifically noted that the assignment of 
disability ratings for hearing impairment are derived by 
mechanical application of numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  The opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 with respect to determining the 
severity of his service-connected right ear hearing loss 
disability.  38 C.F.R. §§ 3.159(a); 4.85 (2005).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100; Table VI 
and Table VII (2005).  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of level I.  38 C.F.R. § 4.85(f) 
(2005).

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more.  Also, exceptional 
patterns of hearing impairment are evaluated under 38 C.F.R. 
§ 4.86(b) when the puretone threshold is 30 decibels or less 
at 1000 hertz and 70 decibels or more at 2000 hertz.  
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c) (2005).

A November 2002 VA audiometry evaluation report showed 
puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 66 decibels for the right ear.  The 
examiner listed the percentage of speech discrimination as 
80 % in the right ear.  Under 38 C.F.R. § 4.85(b), based on 
the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "IV" 
for the right ear.  The veteran's right ear audio 
examination report results do apply to the criterion of an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 
(2005).  Thus, use of Table VIa allows for a designation of 
Level "V" for the right ear.  When applied to Table VII with 
the veteran's non-service-connected left ear assigned a 
designation of Level "I" under 38 C.F.R. § 4.85(f), these 
numeric designations translated to a noncompensable (zero 
percent) evaluation.  

A November 2002 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was 65 decibels for the right ear.  The 
examiner listed the percentage of speech discrimination as 
72 % in the right ear.  Under 38 C.F.R. § 4.85(b), based on 
the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level "V" 
for the right ear.  The veteran's right ear audio 
examination report results do apply to the criterion of an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 
(2005).  Thus, use of Table VIa allows for a designation of 
Level "V" for the right ear.  When applied to Table VII with 
the veteran's non-service-connected left ear assigned a 
designation of Level "I" under 38 C.F.R. § 4.85(f), these 
numeric designations again translated to a noncompensable 
(zero percent) evaluation. 

A February 2006 VA examination report showed puretone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
75
75

The average of frequencies 1000 through 4000 Hertz, see 
38 C.F.R. § 4.85(d), was  69 decibels for the right ear.  
The examiner listed the percentage of speech discrimination 
as 56 % in the right ear.  Under 38 C.F.R. § 4.85(b), based 
on the puretone threshold averages and speech discrimination 
percentages, Table VI indicates a designation of Level 
"VIII" for the right ear.  The veteran's right ear audio 
examination report results do apply to the criterion of an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 
(2005).  However, use of Table VIa does not allow for a 
higher Roman Numeral designation for the right ear.  When 
applied to Table VII with the veteran's non-service-
connected left ear assigned a designation of Level "I" under 
38 C.F.R. § 4.85(f), these numeric designations again 
translated to a noncompensable (zero percent) evaluation.

In this case, evidence of record does not support the 
assignment of a compensable evaluation for right ear hearing 
loss.  The severity of the veteran's service-connected right 
ear hearing loss disability does not more nearly approximate 
criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).

TDIU

In December 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  He reported that his 
service-connected disabilities, specifically chronic lumbar 
strain with lumbar degenerative disease and posttraumatic 
stress disorder (PTSD), preclude him from working.  In an 
August 2004 rating decision, the RO denied entitlement to a 
TDIU rating.  The veteran has formally appealed that 
determination.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2005).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19 (2005).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran is currently rated as 60 percent disabled for 
chronic lumbar strain with lumbar degenerative disease, 50 
percent disabled for PTSD, and noncompensable (zero percent 
disabled) for right ear high frequency hearing loss.  At 80 
percent, the veteran's combined disability rating does meet 
the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) (2005).  

Upon review of the history of the veteran's service-
connected disabilities, the Board finds that a preponderance 
of the evidence shows that the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.

Evidence of record indicates that the veteran completed 10th 
grade before enlisting in military service and was employed 
as a tool maker from May 1986 to August 2001.  A July 2000 
statement from the veteran's employer indicated that the 
veteran had requested and been granted a medical leave of 
absence to be treated for PTSD.  In an August 2000 VA 
inpatient PTSD evaluation report, a staff physician noted 
that the veteran was competent for VA purposes but 
unemployable.  In a September 2000 VA examination report, 
the examiner opined that the veteran would have difficulty 
in his job as well as with activities of daily living due to 
his current spine range of motion.

VA treatment notes and statements from the veteran detailed 
that he voluntarily left employment in August 2001 to go to 
culinary school.  Additional treatment notes showed that the 
veteran worked as a chef at a few restaurants after 
completing culinary school in 2002.  The veteran stated that 
he was unemployed and depressed due to not being able to 
secure a job as a chef because of his disabilities, back 
pain, and age in VA treatment notes from September and 
October 2004.  An October 2004 VA hospital discharge summary 
listed a diagnosis of depression/PTSD and noted that the 
veteran had presented with worsening depressed mood with 
suicidal ideation in context of recent job loss and ongoing 
unemployment.  Between November 2004 and July 2005, a review 
of evidence of record indicated that the veteran's 
employment pattern changed.  He had a part time job at a 
bakery with periods of unemployment before taking the night 
shift at a factory until he was admitted for VA inpatient 
treatment.  A July 2005 VA hospital discharge summary listed 
diagnoses of PTSD, depression, and substance abuse as well 
as a multiple psychosocial stressors, including job loss.  
VA treatment records dated in August 2005 showed that the 
veteran was discharged from the VA Substance Abuse Day 
Program as well as occupational therapy due to failure to 
comply with program rules and maintain compliance with 
treatment stipulations.  

While in an August 2005 VA treatment note the veteran 
reported he was working full time at a machine shop, 
additional treatment records dated in January 2006 as well 
as testimony from the June 2006 hearing transcript indicated 
that the veteran was unemployed.  In the June 2006 hearing 
transcript, the veteran further reported that he was unable 
to stand long enough to do his job as a machinist and that 
his back pain never goes away.  VA treatment notes dated in 
2006 showed continued treatment for chronic low back pain 
and herniated nucleus pulposus (HNP) of L4-L5.

In this case, it may reasonably be concluded that the 
veteran is precluded from engaging in substantially gainful 
employment due to his service-connected disabilities.  
Evidence of record demonstrated that the veteran was 
hospitalized with PTSD symptomatology including depressed 
mood and suicidal ideation associated with job loss and 
ongoing unemployment.  It was further demonstrated that the 
veteran had a service-connected lumbar spine disability that 
caused difficulty in his job as well as with activities of 
daily living.  In addition, there is no medical evidence or 
opinion of record showing the veteran's service-connected 
disabilities do not preclude him from securing or following 
a substantially gainful occupation.  Consequently, 
entitlement to a total rating based on individual 
unemployability is warranted.


ORDER

Entitlement to a compensable evaluation for right ear 
hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

Concerning the issue of whether new and material evidence 
has been received in order to reopen a claim for entitlement 
to service connection for left ear hearing loss, the recent 
opinion in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
provided specific guidance concerning what would constitute 
adequate notice pursuant to 38 U.S.C.A. § 5103(a) for claims 
to reopen previously denied claims.  The AMC/RO has not had 
an opportunity to provide the veteran with Section 5103(a) 
notice that would comply with this recent Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the decision 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006) for the issue of whether new and 
material evidence has been received in 
order to reopen a claim for entitlement 
to service connection for left ear 
hearing loss.

2.  Readjudicate the issue of whether 
new and material evidence has been 
received in order to reopen a claim for 
entitlement to service connection for 
left ear hearing loss.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


